In mandamus proceedings in this court the proper officials of Volusia County were required to put in a jury box the list of names that on January 5, 1931, had been prepared and verified by the County Commissioners under the law, notwithstanding another list of names subsequently and illegally prepared by the County Commissioners after a change in the personnel of the commissioners. See opinion filed May 26, 1931.
Subsequently a petition was presented to this court by the Attorney General of the State, alleging in effect that the jury box prepared pursuant to the above mentioned proceedings in this court, had been broken into and a portion of the names illegally removed therefrom before any names had been drawn from that jury box for jury service. An alternative writ of mandamus was issued in effect commanding the Clerk of the Circuit Court, the County Judge and the sheriff to remove from the jury box the names left therein when the box was violated and some of the names illegally removed from the jury box, and to place in the jury box the names that were duly selected and verified by the county commissioners on January 5, 1931.
By demurrer and answer the respondents present as defenses a compliance with the former order of this court to place in the jury box the names prepared and verified on January 5, 1931, by the County Commissioners and also orders of the Circuit Judge of Volusia County finding the jury box had been violated and requiring the County Commissioners to prepare a new jury list to be placed in the jury box.
This court having required the names selected and verified by the County Commissioners on January 5, 1931, to be placed in the jury box and secured as the jury list under the law, it is within the authority and province of this court to preserve the integrity of such jury box at least until the trial court had used the box in providing jurors for the court, and as the names there were duly *Page 339 
selected and verified by the County Commissioners on January 5, 1931, are of record, and as such names constitute the legal jury list, and as no names had been drawn from the box for jury duty, the Circuit Judge had no authority to order a new list to be made and placed in the jury box.
A peremptory writ of mandamus will issue commanding the names that were duly selected and verified by the County Commissioners on January 5, 1931, to be placed in the jury box and the same secured as contemplated by the law.
It is so ordered.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.